UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 11-6393


NAARL RICHARD,

                 Petitioner - Appellant,

          v.

PRITCHARD,     Det;    JASON   ROY,   Det;   D.   BAILEY,    Officer;
M. HUGHES,

                 Respondents – Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.     Patrick Michael Duffy, Senior
District Judge. (0:10-cv-02022-PMD)


Submitted:   June 30, 2011                        Decided:   July 6, 2011


Before WILKINSON, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Naarl Richard, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Naarl   Richard,     a    federal   pretrial      detainee,   appeals

the district court’s order accepting the recommendation of the

magistrate judge, in part, and denying relief on his 28 U.S.C.A.

§ 2241 (West 2006 & Supp. 2010) petition.              We have reviewed the

record and find no reversible error.            Accordingly, we affirm for

the reasons stated by the district court.             Richard v. Pritchard,

No. 0:10-cv-02022-PMD (D.S.C. Mar. 7, 2011).                  We dispense with

oral   argument    because     the    facts    and   legal    contentions    are

adequately    presented   in    the    materials     before    the   court   and

argument would not aid the decisional process.



                                                                         AFFIRMED




                                        2